DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without any traversal of Species I, Claims 1-8, filed on 7/23/21, is acknowledged.
The Restriction mailed on 5/25/21 has been carefully reviewed and is held to be proper. Accordingly, Claims 9-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 5/25/21 is hereby made Final. Applicants are required to cancel the nonelected claims (9-15 and 17-20) or take other appropriate action. An Office Action on the merits of Claims 16 and 1-8 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer et al (US 9,565,342).
Regarding claim 16, Sauer et al teach a process for assembling a camera for a vehicle vision system (Abstract), comprising: 
providing a circuit board (Fig. 5 or 11 or 37A, Item PCB or 322) having first and second sides separated by a thickness dimension of the circuit board, wherein an imager (318 & 320) is disposed at the first side (Top Side) of the circuit board (322), and wherein solder pads (Fig. 5, Pads) are disposed at the second side (Bottom Side) of the circuit board (322) and in electrical connection with circuitry of the circuit board; 
aligning a coaxial connector (Fig. 33A or 37A, 316; Col. 8, line 45-48) at the solder pads at the second side of the circuit board; 
soldering (Col. 9, line 29) the coaxial connector (316) at the second side of the circuit board via the solder pads; 
wherein the solder pads comprise a plurality of outer solder pads and at least one inner solder pad (Center Pad) for connecting to respective contact portions of the coaxial connector; and 
wherein soldering the coaxial connector at the second side of the circuit board comprises melting solder paste (Col. 9, line 29) at the solder pads.

Allowable Claims
Claims 1-8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 10, 2021